DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 08/03/2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Claim Interpretation
Claims 1 and 21 recite the term “about” and are interpreted in light of paragraph [0032] of Applicant’s specification as filed. The values preceded by “about” are considered to include numerical rounding (e.g., “about 15 mm” includes a range of from 14.5 mm to 15.4 mm).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-14, and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the phrase “the film has a storage modulus ratio (SMR) of at least 4.5” in lines 4-5. It is unclear what this storage modulus ratio refers to. Applicant describes storage modulus as varying at different temperatures in the instant specification paragraph 0039. Therefore, it is unclear what temperatures of storage modulus this ratio refers to. For purposes of examination, claim 1 is interpreted as instead reciting “the film has a ratio (SMR) of the storage modulus at 35°C to the storage modulus at 90°C of at least 4.5” as supported by the instant specification paragraph 0039. 
Claims 4-14 and 20-12 are also rejected under 35 U.S.C. 112(b) since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US-20160102279-A1) (newly cited) in view of Verrall et al. (US-7642226-B2) (newly cited).
Regarding claim 1, Labeque teaches a water soluble film suitable for thermoforming, the film comprising a mixture of a water soluble polyvinyl alcohol resin (PVOH) and a plasticizer (Labeque, Abstract, Par. 0001, and 0006). Labeque further teaches that the water soluble polyvinyl alcohol resin is provided in an amount of about 50% to about 95% by weight, based on the total weight of the film (Labeque, Par. 0064), which overlaps the claimed range of about 55% to about 95% by weight and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Labeque further teaches that the water soluble PVOH has a viscosity of about 12 cP to about 20 cP (Labeque, Par. 0065), which overlaps the claimed range of 14 cP to about 20 cP and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Labeque further teaches that the PVOH resin is a single PVOH copolymer, wherein the PVOH is copolymerized with maleic acid, monoalkyl maleate, dialkyl maleate, monomethyl maleate, dimethyl maleate, or maleic anhydride (Labeque Par. 0049). Therefore, Labeque teaches that the PVOH resin consists of a polyvinyl acetate co-maleate copolymer and the film does not comprise a blend of polyvinyl alcohol copolymers. Labeque further teaches that the plasticizers can be dipropylene glycol, sorbitol, and ethylene glycol, wherein the total amount of plasticizer present is in the range of 20-25 (Labeque, Abstract, Par. 0006-0007, 0033-0035, and Claims 1-3), which is the same plasticizers as the instant invention and within the content range of the instant invention as per the instant specification Par. 0061-0063. Labeque further teaches that the film can have a thickness of about 5 to about 200 µm (Labeque Par. 0075), which is the same thickness range as the instant specification Par. 0042. Labeque further teaches that the PVOH copolymer has a degree of hydrolysis of about 86.5% to about 89% (Labeque, Par. 0062), resulting in a non-hydroxyl pendant groups (acetate group) content range of 11% to 13.5%, which lies within the claimed range of the instant specification Par. 0050 and the instant claim 5. 
Labeque does not specifically disclose that the film has a ratio (SMR) of the storage modulus at 35°C to the storage modulus at 90°C of at least 4.5.
Verrall teaches a water soluble film comprising a mixture of a polyvinyl acetate co-maleate copolymer and a plasticizer, wherein the polyvinyl acetate co-maleate copolymer includes 2.5 mol% to 8.5 mol.% maleate modification (Verrall, Abstract, Col. 2 Lines 55-67, Col. 3 lines 1-17, and Claims 1-2), which lies within the range of the instant Application claim 4.
Since both Labeque and Verrall are analogous art as they both teach water soluble film comprising a mixture of a polyvinyl acetate co-maleate copolymer and a plasticizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Verrall to modify Labeque and incorporate the maleate within the range of 2.5 mol% to 8.5 mol.%. This would allow for a water soluble film with increased shelf life (Verrall, Col. 3 Lines 8-35). This further results in a film that is substantially identical to that of the claimed invention. The film Labeque in view of Verrall as described above has a substantially identical PVOH copolymer, PVOH copolymer content range, maleate content range, viscosity, plasticizer, plasticizer content range, non-hydroxyl pendant group content range, and thickness of the instant invention as described above. Further, the instant Application discloses that the SMR of the film is affected by the viscosity, plasticizer, plasticizer content, and non-hydroxyl pendant group content (Instant Specification Par. 0039, 0053, 0058, and 0062). Further, the instant specification states that the SMR is not influenced by thickness within the range of 5-200 µm, which is the same as the thickness of Labeque in view of Verrall as stated above. Therefore, the water soluble film of modified Labeque would have been identical to or substantially identical to the film claimed and disclosed by Applicant in terms of its composition and thickness. As such, in the absence of objective evidence and/or technical reasoning to the contrary, there is a reasonable expectation that the film of modified Labeque would have intrinsically exhibits the claimed storage modulus ratio (see MPEP 2112V). 
Regarding claim 4, modified Labeque teaches that the polyvinyl acetate co-maleate copolymer includes 2.5 mol% to 8.5 mol.% maleate modification (Verrall, Claims 1-2), which lies within the range of at least 2 mol.% and therefore satisfies the claimed range, see MPEP 2131.03
Regarding claim 5, modified Labeque teaches that the PVOH resin has a degree of hydrolysis of about 86.5% to about 89% (Labeque, Par. 0062), resulting in a non-hydroxyl pendant groups (acetate group) content range of 11% to 13.5%, which lies within the claimed range of at least 9 mol.%, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claims 6-7, modified Labeque teaches that the plasticizer is sorbitol (Labeque, Abstract, Par. 0006-0007, 0033-0035, and Claims 1-3).
Regarding claim 8, modified Labeque teaches that the water soluble film further comprises a surfactant (Labeque, Par. 0033 and 0067).
Regarding claim 14, modified Labeque teaches a thermoformed pouch comprising the film of claim 1 (Labeque, Par. 0001 and 0092-0095).
Regarding claim 20, modified Labeque a thermoformed article comprising the water soluble film of claim 1, wherein the article comprises at least two thermoformed cavities, each cavity comprising walls, corners, and a bottom (Labeque, Par. 0079-0080, 0083, and Fig. 1).
Regarding claim 21, modified Labeque teaches that the water soluble film of Labeque in view of Verrall has substantially identical composition as the instant invention as stated above and would necessarily have all of the same properties of the instant invention, include storage modulus (SMR), see MPEP 2112.01.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. in view of Verrall et al., further in view of Lee et al. (US 20130244920) (previously cited) and Rowe, Jr (US 2910728 (previously cited).
Regarding claims 9-12, modified Labeque teaches all of the elements of the claimed invention as stated above for claim 1. Modified Labeque further teaches that the water soluble film can be thermoformed into an article having various shapes, lengths, widths, and depths (Labeque, Par. 0085). Modified Labeque further teaches that the article can be formed by vacuum drawing (Labeque, Par. 0084).
Modified Labeque is does not teach that the pouch has a draw ratio of at least 2.5 (as required by claim 9) or a draw ratio of at least 3.5 (as required by claims 10-12). 
Lee discloses a thermoformed pouch formed from a water soluble film, wherein the water soluble film has a thickness range from 0.1 microns to 1000 microns (Lee, Par. 0001, 0010, and 0085). Lee further teaches that the pouch is made using a vacuum to draw the film into a suitable mold, wherein the pouch volume is about 5 to 300 mL and the mold sizes are adjusted accordingly (Lee, Par. 0093-0094). Lee further teaches that the water soluble film comprises PVOH resins, and can be thermoformed with a draw ratio of at least about 1.5 (Lee, Par. 0020 and 0102).
Since both modified Labeque and Lee are both analogous art as they are both teach pouches comprising water soluble PVOH films, wherein the water soluble films is formed into a pouch by a thermoformed vacuum process it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have drawn the water soluble film of modified Labeque to have a draw ratio of at least about 1.5 as taught by Lee motivated by the expectation of forming a pouch to have the appropriate volume, for example a volume of about 5 mL to 300 mL (Lee, Par. 0093-0094 and 0102). As such, the pouch of modified Labeque in view of Lee has a draw ratio of at least 1.5, which encompasses the pouch having a draw ratio of at least 2.5 recited in claim 9, and at least 3.5 recited in claims 10-12, and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Modified Labeque further does not teach that the thermoformed film has a thickness near the bottom of the side walls, at the bottom wall, and at the corners of, respectively, at least 29%, at least 28%, and at least 27% of the thickness of the water soluble film before undergoing thermoforming (as required by claims 10, 11, and 12 respectively).
Rowe teaches a hollow article made of thermoplastic resin sheets formed by an apparatus for vacuum thermoforming of generally concave, hollow articles (Rowe, Col. 1, lines 15-17). Rowe further teaches that the shaped article formed have walls and bottoms which are more uniform in thickness and therefore, the articles utilize material most efficiently to provide improved stiffness and rigidity (Rowe, Col. 1, lines 15-24 and Col. 2, lines 27-31). Rowe further discloses in Run IIA a thermoplastic thickness that has a thickness of 63 mils and measurements after vacuum thermoforming is 23 mils at the center of the bottom wall, 20 mils at the corner, and 28 mils at the lower sidewall (Rowe, Col. 7, lines 50-70 and Table I). The novel plug II fabricate containers according to the process of this invention have relatively uniform wall thickness over the sides and bottom (Rowe, Col. 8, lines 15-32). 
Given that the apparatus and thermoforming process disclosed by Rowe describe a vacuum thermoforming process for thermoplastic sheets, and given that the thickness of the center of the bottom, corner, and lower sidewall are 36.5%, 31.7%, and 44.4% (i.e., 23/63 x 100 = 36.5%) respectively, it is clear that one of ordinary skill in the art would reasonably expect that using a vacuum thermoforming process to fabricate a container would provide a container having a thickness at the bottom, corner, or lower sidewalls of at least 36.5% of the original film thickness.  
Since both modified Labeque and Rowe are both analogous art as they both teach containers formed by a thermoforming vacuum processes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a water soluble container by utilizing the method of vacuum thermoforming as taught by Rowe motivated by the expectation of forming a container that has a relatively uniform wall thickness over the sides and bottom (Rowe, Col. 8, lines 15-32). 
As such, the pouch of modified Labeque has a thickness at the bottom of the side wall, the bottom, and the corners of at least 36.5% before thermoforming, which overlaps the claimed ranges of at least 29% at the bottom wall of the side walls (Claim 10), at least 28% at the bottom wall (Claim 11), and at least 27% (Claim 12) at the corners compared to the thickness of the water soluble film before undergoing thermoforming, and therefore satisfies the claimed ranges, see MPEP 2131.03.

Response to Arguments
Applicant’s remarks and amendments filed 12/03/2021 have been fully considered.
Applicant argues that Denome in view of Labeque (US 20160102278 herein Labeque ‘278) do not teach the water soluble film of newly amended claim 1. This is found persuasive. 
A new grounds of rejection has been made as stated above. The new grounds of rejection no longer relies upon Denome of Labeque ‘278 and instead now relies upon newly cited Labeque (US 20160102279) and newly cited Verrall to teach the water soluble film of newly amended claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782              
                                                                                                                                                                                          
/LEE E SANDERSON/Primary Examiner, Art Unit 1782